DETAILED ACTION

This action is responsive to the preliminary amendment filed on 28 March 2022.

Status of the Claims
Claim 1 has been canceled.
Claims 2-21 are newly added.
Claims 2-21 are pending.

Notice of AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. § 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 17-21 are rejected under 35 U.S.C. § 112(d) as being of improper dependent form. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 17 fails to contain a reference to a claim previously set forth. The claim refers to “the system of claim 9.” Claim 9 is drawn to a “non-transitory computer readable medium.”
Claims 18-21 are rejected for substantially the same reason.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 9-11, and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Klementiev, US 2005/0278728 A1, in view of Hamilton et al., US 2005/254775 A1.
Regarding claim 2, the combination of Klementiev with Hamilton teaches a method, comprising:
Configuring a script to exclude a specified set of information from event data collected from client devices that execute the script during user sessions that occur at the client devices. Klementiev discloses user-defined filter rules for excluding a specified set of information recorded during a user session. Klementiev ¶¶ 74-93, fig. 3 (aggregator 330). The user-defined filter rules may be configured as a script (i.e., not compiled). See, e.g., id. ¶ 91 (describing saving user-defined filter rules in an XML file). 
Obtaining and storing, by one or more servers and based on execution of the script at the client devices, the event data representing (i) changes to user interface structures presented at the client devices during the user sessions that occur at the client devices, and (ii) user interactions performed during the user sessions that occur at the client devices. Klementiev discloses obtaining and storing (i.e., recording) user input. Klementiev ¶¶ 60-73, fig. 3 (collector 320). These functions may be performed by a server. Id. ¶¶ 148, 151, 156, fig. 12.
Receiving, from a publisher device, a query specifying (i) a given user interaction and (ii) a given user interface state. Klementiev does not disclose receiving queries. However, Hamilton discloses receiving a search query that specified a user interaction and user interface state. Hamilton ¶¶ 139-156, figs. 9-13.
Reconstituting, by the one or more servers and using the stored event data for a given user session among the user sessions, playback of at least a portion of the given user session based on the given user session including the given user interaction and the given user interface state specified in the query, wherein the reconstituted playback includes visual presentation of (i) a first user interface structure presented at a first point within the given user session based on the event data corresponding to the first point within the given user session and (ii) a second user interface structure that presented the specified set of information at a second point within the given user session, wherein the presentation of the reconstituted second user interface structure excludes the specified set of information. Klementiev discloses reconstituting playback of a user session. Klementiev ¶¶ 107-112. The playback comprises a presentation that may exclude (i.e., filter) a specified set of information. Id. ¶ 116. Klementiev does not disclose reconstituting the playback in response to a search query. However, Hamilton discloses creating playback of a user session in response to a search query. Hamilton ¶¶ 139-156, figs. 9-13.
Providing, to the publisher device, the reconstituted playback of the given user session, wherein the publisher device differs from (i) a given client device at which the given user session occurred and (ii) the one or more servers. In Klementiev, the reconstituted user session may be provided to another device for playback. Klementiev ¶ 49.
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify Klementiev’s process of recording and playing back a use session with Hamilton’s process of selecting for playback a user session based on a query. Such a modification would allow for a user to quickly locate a desired user session for playback.
Regarding claim 3, which depends on claim 2, Klementiev teaches wherein reconstituting the playback of the at least a portion of the given user session comprises reconstituting playback of a mobile session that was performed at a mobile client device. Klementiev ¶ 148.
Regarding claim 4, which depends on claim 3, Klementiev teaches wherein reconstituting the playback of the mobile session that was performed at the mobile client device comprises reformatting the event data collected from a native application executing at the mobile client device to a format that presents multiple user interface structures of the native mobile application that were presented during the mobile session. Klementiev ¶¶ 107-112.
Claims 9-11 are drawn to instructions stored in a medium that implement the methods recited in claims 2-4, respectively. Accordingly, these claims are rejected for substantially the same reasons as indicated in the above rejections of the corresponding claims.
Claim 16 is drawn to a system that implements the method recited in claim 2. Accordingly, this claim is rejected for substantially the same reasons as indicated in the above rejection of the corresponding claim.

Allowable Subject Matter
Claims 5-8 and 12-15 contain allowable subject matter.
Claims 5-8 and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Although particular portions of the prior art may have been cited in support of the rejections, the specified citations are merely representative of the teachings. Other passages and figures in the cited prior art may apply. Accordingly, Applicant should consider the entirety of the cited prior art for potentially teaching all or part of the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher D Kells whose telephone number is (571)270-7729. The examiner can normally be reached Mon. - Fri., 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Asher D. Kells
Primary Examiner
Art Unit 2144



/Asher D Kells/             Primary Examiner, Art Unit 2144